Specification
Detailed Action
Summary
1. This office action is in response to the application filed on October 09, 2020. 
2. Claims 1 and 16-24 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on November 24, 2019 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on November 24, 2019 and October 09, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
6. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection 
7. Claims 1 and 16 are objected to because of the following informalities: 
Claim 1 recited "the falling transitions" and “rising transitions” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recite “the primary winding” in line 2 should be “said primary winding”. It should be consistent as appeared in claim 1 line 8.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotani “20140247625” in view of Dincan “20190386571”.
In re to claim 1 Hosotani discloses a DC/DC power converter comprising (Figs.1-13 shows a different arrangement of a DC/DC power converter. Examiner noted that, for the purpose of this examination, examiner uses Figs.8-12 and Fig.2) input terminals (an input power supply Vi coupled to switches Q1& Q2 through an input terminals) ; a pulse wave generator (Figs.8-10 shows switches Q1& Q2 configured to generated a pulse wave as shown in fig.2 ) comprising of a plurality of switches (Figs.8-10 shows switches Q1& Q2) being arranged in a bridge configuration (half bridge switches Q1& Q2)  across said input terminals (a half bridge switches Q1& Q2 are configured across the input terminals) and configured to generate a pulse wave voltage (Fig.2 shows switches Q1&Q2 generate a pulse wave voltage); a transformer (Transformer T) comprising of a primary winding (primary winding np), a secondary winding (secondary winding ns) and a magnetizing inductance (mutual inductances Lm); 
a DC blocking capacitor (capacitor Cr) coupled in series with said primary winding (primary winding ns is coupled in series with capacitor Cr), and their series combination 
a resonant inductance ( resonant inductance Ls, see paragraph 0016)  in series with said secondary winding (secondary winding ns is coupled in series with resonant inductance Ls); 
a filter capacitor (capacitor Co) connected in series with the series combination of said secondary winding and said resonant  inductance (capacitor Co is coupled to secondary winding ns and resonant inductance Ls); 
a rectifier (diodes Ds1 and  Ds2, see paragraph 0133) connected in parallel with the series combination of said filter capacitor (capacitor Co) and said secondary winding (secondary winding ns) and said resonant inductance (capacitor Co configured in parallel with rectifier  diode Ds1&Ds2 and secondary winging Ls); 
a resonant capacitor (capacitor Cs1 and Cs2) connected either in parallel with said rectifier (capacitors Cs1 and Cs2 are configured in parallel with rectifiers Ds1&Ds2), or in parallel with the series combination of said rectifier (rectifiers Ds1&Ds) and said filter capacitor (capacitor Co ); 
output terminals (output terminals coupled to capacitor Co) connected across said filter capacitor (capacitor Co coupled to an output terminals); and 
the plurality of switches (switches Q1 and Q2) at a constant frequency and vary the duty cycle of the pulse wave (Fig.2 shows a switching power supply device operate within  predetermine frequency and duty cycle to generated a pulse waveform of a voltage or a current) voltage such that the fall transitions of the pulse wave voltage (during a time t1-t2, the voltage Vgs2 is in a falling transition) occur while said rectifier is conducting (the 

Hosotani teaches a DC/DC power converter comprising: input terminals; a pulse wave generator comprising of a plurality of switches being arranged in a bridge configuration- across said input terminals and configured to generate a pulse wave voltage; a transformer comprising of a primary winding, a secondary winding and a magnetizing inductance; a DC blocking capacitor coupled in series with said primary winding, and their series combination is coupled to receive the pulse wave voltage; inductance in series with said secondary winding; a filter capacitor connected in series with the series combination of said secondary winding and said resonant inductance; a rectifier connected in parallel with the series combination of said filter capacitor and said secondary winding and said resonant inductance; a resonant capacitor connected either in parallel with said rectifier, or in parallel with the series combination of said rectifier and said filter capacitor; output terminals connected across said filter capacitor; and  
However, Dincan disclose control unit teaches a DC-DC converter (Fig.6 shows DC-DC converter) having control configured to operate (Fig.6 shows control 6 is configured to operate the converter) and that, as a whole, provides highly efficient and controllable converter (refer to abstract [0012]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the DC-DC converter of Hosotani to include controller  as taught by Dincan in order to provides highly efficient and controllable converter (refer to abstract [0012]).  
Even though it is well known that Hosotani resonant capacitor Cr serves as to block the DC voltage from input power supply Vi for added support examiner present to show “Huang reference” which is cited to explicitly teach that a series resonant capacitor serves to block the DC voltage.
Huang “US 6344979” disclose in Fig. 4 a DC-DC converter comprises of a series capacitor C.sub.s in the resonant network serves two functions. First, the series 
Therefore, it would have been clear to one of ordinary skilled in the art the added support clarify the “DC block voltage” as cited in Huang’s reference.
In re to claim 16, Hosotani discloses (Figs. 8-10 and 2), comprising a further resonant inductance (inductor Lr, see paragraph 0116) in series with the primary winding (inductor Lr is coupled in series with the primary winding ns).  
In re to claim 17, Hosotani discloses (Figs. 8-10 and 2), wherein said resonant inductance (resonant inductance Ls) is the leakage inductance of the transformer (resonant inductance Ls, see paragraph 0116).  
In re to claim 18, Hosotani discloses (Figs. 8-12), wherein said resonant inductance (inductor Lr) and said further resonant inductance are the leakage inductances of the transformer (resonant inductance Lr, see paragraph 0116).  .  
In re to claim 19, Hosotani discloses (Figs. 8-12), wherein said rectifier (diodes Ds1, Ds2, Ds3, and Ds4, see paragraph 0133) is a switch being operated as a synchronous rectifier (Figs. 11-12 shows the rectifying elements (diodes Qs1, Qs2, Qs3, and Qs4, see paragraph 0136. Examiner noted that Figs. 11-12 shows a rectifier diodes Ds1-Ds4 are replaced by synchronous switches Qs1-Qs4).  
In re to claim 20, Hosotani discloses (Figs. 8-12), wherein said rectifier is a diode (diodes Ds1, Ds2, Ds3, and Ds4, see paragraph 0133).  
In re to claim 21, Hosotani discloses (Figs. 8-12), further comprising a voltage doubling circuit (Fig.10 shows the resonant capacitors Cs1 and Cs2 are formed so as to 
In re to claim 22, Hosotani discloses (Figs. 8-12), wherein the plurality of switches (switch Q1 and Q2) are connected as a half bridge inverter (half bridge switch Q1 and Q2.)  
In re to claim 23, Hosotani discloses (Figs. 8-12), wherein the plurality of switches are connected as a full bridge inverter (plurality of primary side switches Q1-Q4 are configured in full bridge configuration).  
In re to claim 24, Hosotani discloses (Figs. 8-12), wherein the plurality of switches are connected as a full bridge inverter (plurality of primary side switches Q1-Q4 are configured in full bridge configuration).  

Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/Examiner, Art Unit 2839